

113 S2069 IS: Small Business Tax Credit Accessibility Act
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2069IN THE SENATE OF THE UNITED STATESFebruary 27, 2014Mr. Begich (for himself, Mr. Franken, Mr. Warner, Mrs. Shaheen, Mr. Walsh, Ms. Hirono, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand and modify the credit for employee health
			 insurance expenses of small employers.1.Short titleThis Act may be cited as the Small Business Tax Credit Accessibility Act.2.Sense of the SenateIt is the sense of the Senate that the Obama administration should work to make the small business
			 health care tax credit under section 45R of the Internal Revenue Code of
			 1986 more accessible for small employers.3.Expansion and modification of credit for employee health insurance expenses of small employers(a)Expansion of definition of eligible small employerSubparagraph (A) of section 45R(d)(1) of the Internal Revenue Code of 1986 is amended by striking 25 and inserting 50.(b)Amendment to phaseout determinationSubsection (c) of section 45R of the Internal Revenue Code of 1986 is amended to read as follows:(c)Phaseout of credit amount based on number of employees and average wagesThe amount of the credit determined under subsection (b) (without regard to this subsection) shall
			 be
			 adjusted (but not below zero) by multiplying such amount by the product
			 of—(1)the lesser of—(A)a fraction the numerator of which is the excess (if any) of 50 over the total number of full-time
			 equivalent employees of the employer and the denominator of which is 30,
			 and(B)1, and(2)the lesser of—(A)a fraction the numerator of which is the excess (if any) of—(i)the dollar amount in effect under subsection (d)(3)(B) for the taxable year, multiplied by 2, over(ii)the average annual wages of the employer for such taxable year, andthe denominator of which is the dollar amount so in effect under subsection (d)(3)(B), and(B)1..(c)Partially phased out credit allowed for insurance outside an Exchange(1)In generalSection 45R of the Internal Revenue Code of 1986 is amended by redesignating subsections (h) and
			 (i) as subsections (i) and (j), respectively, and by inserting after
			 subsection (g) the following new subsection:(h)Partially phased out credit allowed for insurance outside an Exchange for 2014(1)In generalIf an eligible small employer offers to its employees in a manner other than through an Exchange a
			 health plan that meets the requirements of paragraph (2), the following
			 modifications shall apply with respect to a taxable year beginning in
			 2014:(A)Qualified health planThis section and section 280C(h) shall be applied for such taxable year by treating such plan as a
			 qualified health plan.(B)Reduced credit percentageSubsection (b) shall be applied—(i)by substituting 25 percent for 35 percent,(ii)by substituting 35 percent for 50 percent, and(iii)without regard to through an Exchange in paragraph (1) thereof.(C)Contribution arrangementsSubsection (d)(4) shall be applied without regard to through an exchange.(D)Credit period(i)In generalThe credit under this section shall be determined without regard to whether such taxable year is in
			 a credit period.(ii)Year taken into account as portion of credit period in subsequent yearsFor purposes of applying this section to taxable years beginning after 2014 in which the employer
			 offers a qualified health plan (without regard to subparagraph (A)) to its
			 employees through an Exchange, subsection (e)(2) shall be applied by
			 substituting 2-consecutive-taxable for 3-consecutive-taxable.(2)RequirementsA health plan meets the requirements of this paragraph if such plan—(A)provides the
			 essential health benefits package described in section 1302(a) of the
			 Patient Protection and Affordable Care Act, and(B)is offered by a health
			 insurance issuer that—(i)is licensed and in good standing to offer health 
			 insurance coverage in each State in which such issuer	offers health
			 insurance coverage, and(ii)if such issuer offers health plans through an Exchange,  agrees to charge the same premium rate for
			  each qualified health plan of the issuer without regard  to whether the
			 plan is offered through an Exchange  or whether the plan is offered
			 directly from the issuer  or through an agent..(2)Conforming amendmentSection 6055(b)(2)(C) of such Code is amended by striking Exchange and inserting Exchange (or a plan with respect to which a credit is allowed under section 45R by reason of
			 subsection (h) thereof).(d)Extension of credit periodParagraph (2) of section 45R(e) of the Internal Revenue Code of 1986 is amended by striking 2-consecutive-taxable and inserting 3-consecutive-taxable.(e)Average annual wage limitationSubparagraph (B) of section 45R(d)(3) of the Internal Revenue Code of 1986 is amended to read as
			 follows:(B)Dollar amountFor purposes of paragraph (1)(B) and subsection (c)(2), the dollar amount in effect under this
			 paragraph is the amount equal to 110 percent of the poverty line (within
			 the meaning of section 36B(d)(3)) for a family of 4..(f)Elimination of uniform percentage contribution requirementParagraph (4) of section  45R(d) of the Internal Revenue Code of 1986 is amended  by striking a uniform percentage (not less than 50 percent) and inserting at least 50 percent.(g)Elimination of cap relating to average local premiumsSubsection (b) of section 45R of the  Internal Revenue Code of 1986 is amended by striking  the lesser of and all that follows and inserting the aggregate amount of nonelective contributions the employer	made on behalf of its employees
			 during the taxable year  under the arrangement described in subsection
			 (d)(4) for  premiums for qualified health plans offered by the employer to
			 its employees through an Exchange..(h)Credit availability for family members in certain casesClause (iv) of section 45R(e)(1)(A) of the Internal Revenue  Code of 1986 is amended to read as
			 follows:(iv)any individual who is a spouse or dependent (within the meaning of section 152) of an individual
			 described in clause (i), (ii), or (iii)..(i)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2013.